TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00729-CV


                                 Meridian Grace, Appellant

                                               v.

                Jessica Stapher Thompson and Marc Thompson, Appellees


           FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-12-004601, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                          SUPPLEMENTAL OPINION


               On October 8, 2012, the county court entered judgment against appellant

Meridian Grace, awarding appellees Jessica Stapher Thompson and Marc Thompson $2,850 in

actual damages representing their security deposit, $100 in statutory damages, $8,550 in treble

damages, and $3,500 in attorney’s fees. On July 3, 2014, we issued a memorandum opinion

reversing and remanding that portion of the trial court’s judgment awarding treble damages for

Grace’s withholding of the Thompsons’ security deposit. We also held that the evidence was

insufficient to support the full amount of the awarded security deposit.

               In response to our opinion, the Thompsons have informed this Court that they

have filed a remittitur with the clerk of the county court, reducing the court’s award of their

security deposit. In accordance with our prior opinion, we (1) reverse and remand the county

court’s judgment awarding treble damages and remand that portion of the judgment for

further proceedings; (2) reform that portion of the county court’s judgment awarding the
Thompsons $2,350 as a return of their security deposit instead of $2,850 and, as reformed,

affirm the county court’s judgment on that claim; and (3) affirm the county court’s judgment in

all other respects.



                                           _________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field
 Concurring and Dissenting Opinion by Justice Goodwin

Affirmed in Part; Reformed and, as Reformed, Affirmed in Part; Reversed and Remanded in Part

Filed: August 13, 2014




                                              2